Exhibit 10.1

 



MEDIFAST, INC. 

AMENDED AND RESTATED 2012 SHARE INCENTIVE PLAN

 

1.     Purpose. The purpose of this Amended and Restated 2012 Share Incentive
Plan (the “Plan”) of Medifast, Inc., a Delaware corporation (the “Company”), is
to advance the interests of the Company and its shareholders by providing a
means to attract, retain, and reward executive officers and other key
individuals of the Company and/or its subsidiaries, to link compensation to
measures of the Company’s performance in order to provide additional share-based
incentives to such individuals for the creation of shareholder value, and to
promote ownership of a greater proprietary interest in the Company, thereby
aligning such individuals’ interests more closely with the interests of
shareholders of the Company.

 

2.     Definitions. The definitions of awards under the Plan, including Options,
SARs (including Limited SARs), Restricted Shares, Deferred Shares, and Shares
granted as a bonus or in lieu of other awards are set forth in Section 6 of the
Plan. Such awards, together with any other right or interest granted to a
Participant under the Plan, are termed “Awards.” The definitions of terms
relating to a Change in Control of the Company are set forth in Section 8 of the
Plan. In addition to such terms and the terms defined in Section 1, the
following are defined terms under the Plan:

 

(a)           “Award Agreement” means any written agreement, contract, notice to
a Participant, or other instrument or document evidencing an Award.

 

(b)           “Beneficiary” means the person, persons, trust, or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under this Plan upon such Participant’s death. If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the Participant’s estate.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time. References to any provision of the Code include regulations
thereunder and successor provisions and regulations thereto.

 

(e)           “Committee” means the Compensation Committee of the Board, and/ or
such other Board committee as may be designated by the Board to administer the
Plan.

 

(f)           “Covered Employee” means each person who is either the chief
executive officer of the Company or whose total compensation is required to be
reported to shareholders of the Company under the Exchange Act by reason of
being among the three highest compensated officers (other than the chief
executive officer or the chief financial officer) of the Company. The intent of
this definition is to identify those persons who are “covered employees” for
purposes of the applicable provisions of Section 162(m) of the Code and this
definition is to be interpreted consistent with this intent. The provisions of
the Plan that specifically apply only to Covered Employees shall apply to a
Participant if he or she is reasonably expected to be a Covered Employee with
respect to the taxable year in which the Performance Period begins, or the
taxable year in which the Performance Award is to be paid.

 

(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time. References to any provision of the Exchange Act
include the rules promulgated thereunder and successor provisions and rules
thereto.

 

(h)           “Fair Market Value” of a Share means, as of any given date, the
closing sales price of a Share on the New York Stock Exchange for such date or,
if such day was not a trading day, the closing sales price for the most recent
trading day prior to such date.

 

(i)           “Participant” means a person who, as an executive officer,
director, key employee or key independent contractor of the Company or a
subsidiary, has been granted an Award under the Plan which remains outstanding.

 



 1 

 

 

(j)           “Performance Goals” means the objective goal or goals applicable
to a Participant’s Awards that are deemed by the Committee to be important to
the success of the Company or any subsidiaries of the Company. The Committee
shall establish the specific objective measures for each applicable goal for a
performance period, which need not be uniform with respect to each Participant.
In creating these measures, the Committee shall use one or more of the following
business criteria: (i) earnings before or after interest, taxes, depreciation
and amortization, (ii) earnings before or after interest, taxes, depreciation
and amortization expressed as a percentage of net sales, (iii) earnings per
share, (iv) operating cash flow, (v) return on invested capital, (vi) return on
stockholders' equity, (vii) market price per share, measured either in absolute
terms or as compared to a peer group, (viii) net sales or net revenue, (ix)
return on net sales, (x) profit margin, gross or net, (xi) operating margin,
(xii) productivity, (xiii) working capital efficiency, and (xiv) expense
control. The business criteria may apply to the individual, a division, a
component of the Company’s business, or to the Company and/or one or more
subsidiaries of the Company and may be weighted and expressed in absolute terms
or relative to the performance of other individuals or companies or an index.
The Committee shall determine the performance period and the Performance Goals
and measures (and weighting thereof) applicable to such period not later than
the earlier of 90 days after the commencement of the performance period, or the
expiration of 25% of the performance period.

 

(k)           “Rule 16b-3” means Exchange Act Rule 16b-3 as from time to time in
effect and applicable to the Plan and Participants.

 

(l)           “Share” means a Common Share of the Company and such other
securities as may be substituted for such Share or such other securities
pursuant to Section 8; provided, however, that to the extent any class of common
shares are readily tradable on an established securities market, such common
shares shall be designated as the Shares for purposes of this Plan.

 

(m)           “Termination of Service” means: (i) with respect to an Award
granted to an employee, the termination of the employment relationship between
the employee and the Company and all Company subsidiaries, (ii) with respect to
an Award granted to an independent contractor, the termination of the service
arrangement between the independent contractor and the Company and all Company
subsidiaries, and (iii) with respect to an Award granted to a non-employee
director, the cessation of the provision of services as a director of the
Company and all Company subsidiaries; provided, however, that if the
Participant’s status changes from employee, independent contractor, or
non-employee director to any other status eligible to receive Awards under the
Plan, the Committee may provide that no Termination of Service occurs for
purposes of the Plan until the Participant’s new status with the Company and all
Company subsidiaries terminates. For purposes of this subsection, if a
Participant’s relationship is with a Company subsidiary, and not the Company
(i.e., the Participant is an employee, independent contractor, or non-employee
director of a Company subsidiary and not the Company), the Participant shall
incur a Termination of Service when such entity ceases to be a Company
subsidiary, unless the Committee determines otherwise.

 

3.     Administration.

 

(a)           Composition of Committee. The Committee shall consist solely of
two or more individuals each of whom shall be a “nonemployee director” as
defined in Rule l6b-3 and qualifies as an “outside director” (as that term is
used for purposes of Section 162(m) of the Code). If the Committee cannot or
does not act, the Board shall have the rights and responsibilities of the
Committee hereunder and under the Award Agreements.

 

(b)           Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:

 

  (i) to select Participants to whom Awards may be granted;

 

  (ii) to determine the type or types of Awards to be granted to each
Participant;

 

  (iii) to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, the exercise price, grant price, or
purchase price, any restriction or condition, any schedule or performance
conditions for the lapse of restrictions or conditions relating to
transferability, forfeiture before or after grant, exercisability, or settlement
of an Award, and waivers, accelerations, or modifications thereof, based in each
case on such considerations as the Committee shall determine), and all other
matters to be determined in connection with an Award;

 



 - 2 - 

 

 

  (iv) to determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

 

  (v) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

 

  (vi) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

 

  (vii) to correct any defect or supply appropriate text for any omission or
reconcile any inconsistency in the Plan and to construe and interpret the Plan
and any Award, rules and regulations, Award Agreement, or other instrument
hereunder, with such constructions and interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law; provided that, the Committee’s construction and interpretation shall not be
entitled to deference on and after a Change in Control except to the extent that
such constructions and interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
in Control;

 

  (viii) to make all other decisions and determinations as may be required under
the terms of the Plan or as the Committee may deem necessary or advisable for
the administration of the Plan; and

 

  (ix) In the event of any dispute or disagreement as to the interpretation of
the Plan or of any rule, regulation or procedure, or as to any question, right
or obligation arising from or related to the Plan, the decision of the
Committee, except as provided in clause (vii), shall be final and binding upon
all persons. Unless otherwise expressly provided hereunder, the Committee, with
respect to any grant, may exercise its discretion hereunder at the time of the
Award or thereafter.

 

(c)           Manner of Exercise of Committee Authority. Unless authority is
specifically reserved to the Board under the terms of the Plan, the Company’s
bylaws, or applicable law, the Committee shall have discretion to exercise
authority under the Plan. Any action of the Committee with respect to the Plan
shall be final, conclusive, and binding on all persons, including the Company,
subsidiaries of the Company, Participants, any person claiming any rights under
the Plan from or through any Participant, and Shareholders. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. To the extent permitted by applicable law, the Committee may delegate
to officers or employees of the Company or any subsidiary the authority, subject
to such terms as the Committee shall determine, (i) to perform administrative
functions, (ii) with respect to Participants not subject to Section 16 of the
Exchange Act, to perform such other functions of the Committee as the Committee
may determine, and (iii) with respect to Participants subject to Section 16, to
perform such other functions of the Committee as the Committee may determine to
the extent performance of such functions will not result in the loss of an
exemption under Rule 16b-3 otherwise available for transactions by such persons.
If and to the extent applicable, no member of the Committee may act as to
matters under the Plan specifically relating to such member. If no Committee is
designated by the Board to act for these purposes, the Board shall have the
rights and responsibilities of the Committee hereunder and under the Award
Agreements.

 

(d)           Limitation of Liability. Each member of the Committee shall be
entitled to in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan. No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
behalf of the Committee or members thereof shall, to the extent permitted by law
or charter, be fully indemnified, held harmless and protected by the Company
with respect to any such action, determination, or interpretation.

 



 - 3 - 

 

 

4.     Shares Available Under Plan; Individual Award Limitations; Adjustments.

 

(a)           Shares Reserved for Awards. Subject to adjustment as hereinafter
provided, the total number of Shares reserved and available for issuance to
Participants in connection with Awards (including with respect to ISOs) under
the Plan shall be 1,600,000 Shares; provided, however, that the number of Shares
with respect to which (i) Awards of Options (including ISOs) and SARs may be
granted to any Participant shall in each case not exceed 75,000 during any
calendar year and (ii) Awards of Restricted Shares, Deferred Shares and Shares
may be granted to any Participant shall in each case not exceed 150,000 during
any calendar year. If all or any portion of an Award is forfeited, settled in
cash, or terminated without issuance of Shares to the Participant, the Shares to
which such Award or portion thereof related shall again be available for future
Awards under the Plan. The Committee may adopt procedures for the counting of
Shares relating to any Award to ensure appropriate counting and avoid double
counting (in the case of tandem or substitute awards). Any Shares issued
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares, treasury Shares, or Shares acquired in the market for the
account of the Participant (which treasury Shares or acquired Shares will be
deemed to have been “issued” pursuant to such Award).

 

(b)           Adjustments.

 

  (i) In the event that the Committee shall determine that any recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase,
exchange of Shares or other securities of the Company, stock split or reverse
split, extraordinary dividend (whether in the form of cash, Shares, or other
property), liquidation, dissolution, or other similar corporate transaction or
event affects the Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of each Participant’s rights under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and kind of Shares remaining reserved and available for
issuance under Section 4(a), (ii) the number and kind of outstanding Restricted
Shares or Restricted Shares relating to any other outstanding Award in
connection with which Restricted Shares may be issued, (iii) the number and kind
of Shares that may be issued in respect of other outstanding Awards, and/or (iv)
the exercise price or grant price relating to any Award (or, if deemed
appropriate, the Committee may make provision for a cash payment with respect to
any outstanding Award). In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
subsidiary or the financial statements of the Company or any subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles;
or in the event the Committee determines that such adjustments are appropriate
in order to prevent dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan. Notwithstanding the foregoing, the
Committee shall not make any adjustments pursuant to this Section that would
prevent an Award to a Covered Employee (that was otherwise intended to qualify
for the “performance-based exception” pursuant to Section 162(m) of the Code)
from qualifying for such exception.

 

  (ii) If the Company shall be consolidated or merged with another corporation
or other entity, each Participant who has received Restricted Shares that are
then subject to restrictions imposed by Section 6(d) may be required to deposit
with the successor corporation the certificates for the stock or securities or
the other property that the Participant is entitled to receive by reason of
ownership of Restricted Shares in a manner consistent with Section 6(d)(iv), and
such stock, securities or other property shall become subject to the
restrictions and requirements imposed by Section 6(d), and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend referred to in Section 6(d)(iv).

 

  (iii) The judgment of the Committee with respect to any matter referred to in
this sub-section (b) shall be conclusive and binding upon each Participant
without the need for any amendment to the Plan.

 

5.     Eligibility. Except as provided in the following sentence, Executive
officers, other key employees and other key independent contractors of the
Company and its subsidiaries, including any director and any director who is
also an executive officer or employee, are eligible to be granted Awards under
the Plan. Notwithstanding the preceding sentence, only Executive officers and
other key employees of the Company and its “subsidiary corporation” (as such
term is defined in Section 424(f) of the Code) are eligible to be granted ISOs
under the Plan.

 



 - 4 - 

 

 

6.     Specific Terms of Awards.

 

(a)           General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to Section
10(f)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of Termination of Service by the
Participant or upon the occurrence of other events. In addition, the Committee
shall require, as the condition of the issuance of Shares in connection with any
Award, that consideration be received by the Company which meets the
requirements of the Delaware General Corporation Law.

 

(b)           Options. An Option entitles a Participant to purchase a Share on
the exercise thereof. Options include ISOs and NQSOs. An ISO is an Option that
is intended to meet the requirements of Section 422 of the Code. An NQSO is an
Option that is not an ISO. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

  (i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee at the time of grant but shall be not less
than 100% (110% in the case of an ISO granted to a more-than-ten-percent
shareholder, as provided in clause (vi) below) of Fair Market Value on the date
of grant of the Option.

 

  (ii) Term. The term of each Option shall be determined by the Committee and
shall not exceed ten years (five years in the case of an ISO granted to a
more-than-ten-percent shareholder (as provided in clause (vi) below)).

 

  (iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Shares, cashless exercise and/or a
broker-assisted exercise, and the methods by which Shares will be delivered or
deemed to be delivered to Participants.

 

  (iv) Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Service during the applicable term of the Options, unexercised
Options shall be forfeited and again be available for Award by the Company. The
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to the
Options will be waived in whole or in part in the event of terminations
resulting from specified causes.

 

  (v) ISO Annual Limit. The aggregate Fair Market Value (determined as of the
date the ISO is granted) of the Shares with respect to which the ISOs are
exercisable for the first time by a Participant during any calendar year
(counting ISOs under this Plan and under any stock option plan of the Company or
a parent or subsidiary corporation of the Company (as defined in Sections 424(e)
and (f) of the Code) shall not exceed $100,000. If an Option intended as an ISO
is granted to a Participant and the Option may not be treated in whole or in
part as an ISO pursuant to the $100,000 limit, the Option shall be treated as an
ISO to the extent it may be so treated under the limit and as an NQSO as to the
remainder. For purposes of determining whether an ISO would cause the limitation
to be exceeded, ISOs shall be taken into account in the order granted.

 

  (vi) More-Than Ten-Percent Shareholder. If, after applying the attribution
rules of Section 424(d) of the Code, the Participant owns stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or of a parent or subsidiary corporation of the Company (as defined
in Sections 424(e) and (f) of the Code) immediately before an ISO is granted to
him or her, the exercise price for the ISO shall be not less than 110 percent of
the Fair Market Value of the optioned Shares on the date the ISO is granted, and
such ISO, by its terms, shall not be exercisable after the expiration of five
years from the date the ISO is granted. The conditions set forth in this clause
shall not apply to NQSOs.

 



 - 5 - 

 

 

(c)           Share Appreciation Rights. The Committee is authorized to grant
SARs to Participants on the following terms and conditions:

 

  (i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one Share on the date of exercise, over (B) the Fair Market
Value of one Share on the date of grant of the SAR.

 

  (ii) Other Terms. The Committee shall determine the time or times at which a
SAR may be exercised in whole or in part, the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Shares
will be delivered or deemed to be delivered to Participants, whether or not a
SAR shall be in tandem with any other Award, and any other terms and conditions
of any SAR. Limited SARs that may only be exercised upon the occurrence of a
Change in Control (as such term is defined in Section 8(b) or as otherwise
defined by the Committee) may be granted on such terms, not inconsistent with
this Section 6(c), as the Committee may determine. Such Limited SARs may be
either freestanding or in tandem with other Awards.

 

  (iii) Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Service during the applicable term of the SARs, unexercised SARs
shall be forfeited and again be available for Award by the Company. The
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to the
SARs will be waived in whole or in part in the event of terminations resulting
from specified causes.

 

(d)           Restricted Shares. The Committee is authorized to grant Restricted
Shares to Participants on the following terms and conditions:

 

  (i) Grant. The Committee may provide a specified purchase price for the
Restricted Shares (whether or not any State law applicable to the Company
requires the payment of a purchase price). Except to the extent restricted under
the terms of the Plan and any Award Agreement relating to the Restricted Shares,
a Participant granted Restricted Shares shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Shares
and the right to receive dividends thereon (as described below). Restricted
Shares include Performance Shares. Performance Shares are Restricted Shares that
provide for a lapse of restrictions upon the attainment of certain Performance
Goals.

 

  (ii) Lapse of Restrictions.

 

  (1) In General. Upon the lapse of all restrictions in accordance with this
subsection (d) or Section 8, Shares shall cease to be Restricted Shares for
purposes of the Plan.

 

  (2) Restricted Shares Other Than Performance Shares. With respect to
Restricted Shares that are not Performance Shares, the applicable restrictions
shall lapse at such time or times, and on such conditions (such as
performance-based requirements), as the Administrator may specify in the Award
Agreement. The Administrator may at any time accelerate the time at which the
restrictions on all or any part of the shares of Restricted Shares (other than
Performance Shares) will lapse.

 

  (3) Performance Shares. With respect to Performance Shares, the applicable
restrictions shall lapse at the end of the applicable performance period if and
to the extent the Performance Goals have been achieved for such period. The
Committee shall certify the extent to which the Performance Goals are achieved
and shall have the discretion to decrease (but not increase) the extent to which
such restrictions lapse on account of such achievement. The restrictions shall
also lapse (A) as provided in Section 8, or (B) if and to the extent determined
by the Committee, in the case of the Participant’s death or disability (as
determined by the Committee). If the Participant’s Termination of Service occurs
for any reason prior to the end of the performance period, the Participant shall
forfeit all Performance Shares granted with respect to such performance period
except (i) as provided in Section 14, (ii) as determined by the Committee in the
case of the Participant’s death or disability (as determined by the Committee),
or (iii) the Committee may provide that restrictions lapse with respect to a
pro-rata portion of the number of shares of Performance Shares for which the
restrictions would have lapsed had the Participant been employed on the last day
of the performance period, under such circumstances as the Committee, in its
sole discretion, determines.

 



 - 6 - 

 

 

  (iii) Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Service during the applicable restriction period, Restricted
Shares that are at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided, however, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Shares
(other than with respect to Restricted Shares that are subject to Performance
Goals and are granted to Covered Employees) will be waived in whole or in part
in the event of terminations resulting from specified causes.

 

  (iv) Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, the Company
may retain physical possession of the certificate, and the Participant shall
have delivered a stock power to the Company, endorsed in blank, relating to the
Restricted Shares.

 

  (v) Dividends and Distributions. Dividends paid on Restricted Shares shall be
either paid at the dividend payment date in the form the dividends are paid to
other shareholders, in cash, or in unrestricted Shares having a Fair Market
Value equal to the amount of such dividends, or subject to the terms of Section
409A of the Code, the payment of such dividends shall be deferred and/or the
amount or value thereof automatically reinvested in additional Restricted
Shares, other Awards, or other investment vehicles, as the Committee shall
determine or permit the Participant to elect; provided that with respect to
Restricted Shares (including Performance Shares) that vest based on the
achievement of Performance Goals or other performance criteria, dividends shall
be paid at the time and to the extent that the restrictions and risk of
forfeiture on the Restricted Shares lapse. Shares distributed in connection with
a Share split or Share dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Shares with respect to which such Shares or other property are
distributed.

 

  (vi) Nature of Restricted Shares. Restricted Shares granted under the Plan are
not intended to provide for the deferral of compensation subject to Section 409A
of the Code.

 

(e)           Deferred Shares. The Committee is authorized to grant Deferred
Shares to Participants, subject to the following terms and conditions:

 

  (i) Award and Restrictions. A Deferred Share shall entitle a Participant to a
Share (or its cash equivalent) on the date of vesting. Deferred Shares shall be
subject to such vesting conditions as the Committee may impose, if any, which
may include vesting at the expiration of the deferral period, at earlier
specified times, or upon the achievement of certain Performance Goals,
separately or in combination, under such circumstances, in such installments, or
otherwise as the Committee may determine.

 

  (ii) Issuance of Shares. Upon meeting the vesting condition specified for an
Award of Deferred Shares, the Company shall issue the Shares to which the
Participant is entitled under the Award. In no event shall such issuance occur
more than two and one-half months after the close of the calendar year in which
the Participant’s rights to such shares vest. In the event the Award of Deferred
Shares provides for partial vesting over multiple years, shares that vest during
a calendar year shall be issued to the Participant within two and one-half
months after the close of the calendar year in which the Shares vest.

 



 - 7 - 

 

 

  (iii) Vesting.

 

  (1) Deferred Shares Other Than Deferred Shares That Are Subject to Performance
Goals. With respect to Deferred Shares that are not subject to Performance
Goals, the Committee shall determine when such Deferred Shares shall vest and
any conditions (such as continued employment) that must be met in order for such
Deferred Shares to vest at the end of the applicable vesting period. The
Committee may at any time accelerate the time at which such Deferred Shares
shall vest.

 

  (2) Deferred Shares Subject to Performance Goals. Deferred Shares that are
subject to Performance Goals shall vest at the end of the applicable performance
period if and to the extent the Performance Goals have been achieved for such
period. The Committee shall certify the extent to which the Performance Goals
are achieved and shall the have the discretion to decrease (but not increase)
the extent to which such Deferred Shares vest on account of such achievement.
Such Deferred Shares shall also vest (A) as provided in Section 8, or (B) if and
to the extent determined by the Committee in the case of the Participant’s death
or disability (as determined by the Committee). If the Participant’s Termination
of Service occurs for any reason prior to the end of the performance period, the
Participant shall forfeit all such Deferred Shares granted with respect to such
performance period, except (i) as provided in Section 8, (ii) as determined by
the Committee in the case of the Participant’s death or disability (as
determined by the Committee), or (iii) the Committee may provide for vesting of
a pro-rata portion of such Deferred Shares that would have vested had the
Participant been employed on the last day of the performance period, under such
circumstances as the Committee, in its sole discretion, determines.

 

  (iv) Forfeiture. Except as otherwise determined by the Committee, upon
Termination of Service during the applicable deferral period or portion thereof
to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Deferred Shares), all Deferred Shares that are at that time
subject to such risk of forfeiture shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Shares (other than with respect to Deferred Shares that are
subject to Performance Goals and that have been granted to a Covered Employee)
will be waived in whole or in part in the event of terminations resulting from
specified causes.

 

  (v) Dividend Equivalents. The Committee may provide that payments in the form
of dividend equivalents will be credited in respect of Deferred Shares, which
amounts may be paid or distributed when accrued or deemed reinvested in
additional Deferred Shares. Any dividend equivalents credited with respect to
Deferred Shares shall be subject to restrictions and a risk of forfeiture to the
same extent as the Deferred Shares and amounts credited shall be distributed in
accordance with the provisions of Section 6(e)(ii) above.

 

  (vi) Compliance with Section 409A. Notwithstanding anything herein to the
contrary, all distributions of Deferred Shares shall be made within the
applicable “short-term deferral period” within the meaning of Section 409A of
the Code.

 

(f)           Bonus Shares and Awards in Lieu of Cash Obligations. The Committee
is authorized to grant Shares as a bonus, or to grant Shares or other Awards in
lieu of Company obligations to pay cash under other plans or compensatory
arrangements; provided, however, that, in the case of Participants subject to
Section 16 of the Exchange Act, the amount of such Shares or Awards shall be
determined by the Committee in a manner conforming to then-applicable
requirements of Rule 16b-3. Shares or Awards granted hereunder shall be subject
to such other terms as shall be determined by the Committee.

 



 - 8 - 

 

 

(g)           Other Stock-Based Awards. The Committee shall have the right to
grant other Awards based upon the Shares having such terms and conditions as the
Committee may determine, including the grant of shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
phantom shares.

 

7.     Certain Provisions Applicable to Awards.

 

(a)           Stand-Alone, Additional, Tandem and Substitute Awards. Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution for, any
other Award granted under the Plan or any award granted under any other plan of
the Company, any subsidiary, or any business entity to be acquired by the
Company or a subsidiary, or any other right of a Participant to receive payment
from the Company or any subsidiary. Awards granted in addition to or in tandem
with other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards. The per Share
exercise price of any Option, grant price of any SAR, or purchase price of any
other Award conferring a right to purchase Shares granted in substitution for an
outstanding Award or award may be adjusted to reflect the in-the-money value of
the surrendered Award or award, provided such adjustment does not cause the
Award to be treated as deferred compensation subject to Section 409A of the
Code.

 

(b)           Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee up to a maximum term of ten years.

 

(c)           Form of Payment Under Awards. Subject to the terms of the Plan and
any applicable Award Agreement, payments to be made by the Company or a
subsidiary upon the grant or exercise of an Award may be made in such forms as
the Committee shall determine, including, without limitation, cash, Shares,
other Awards.

 

(d)           Rule 16b-3 Compliance. It is the intent of the Company that this
Plan comply in all respects with applicable provisions of Rule 16b-3 in
connection with any grant of Awards to or other transaction by a Participant who
is subject to Section 16 of the Exchange Act (except for transactions exempted
under alternative Exchange Act Rules or acknowledged in writing to be non-exempt
by such Participant). Accordingly, if, at such time, any provision of this Plan
or any Award Agreement relating to an Award does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision will be construed or deemed amended to the extent necessary to conform
to the applicable requirements of Rule 16b-3 so that such Participant shall
avoid liability under Section 16(b).

 

(e)       Treatment of Dividends and Dividend Equivalents on Unvested Awards.
Notwithstanding any other provision of the Plan to the contrary, if dividends
are declared during the period that an Award is outstanding, such dividends (or
dividend equivalents) shall either (i) not be paid or credited with respect to
such Award or (ii) be accumulated but remain subject to vesting requirements to
the same extent as the applicable Award and shall only be paid at the time such
the vesting requirements are satisfied. In no event shall dividends or dividend
equivalents be paid with respect to Options or Stock Appreciation Rights prior
to their exercise or settlement, as applicable.

 

8.     Change in Control Provisions.

 

(a)           In the event of a “Change in Control,” as defined in this Section:

 

  (i) With respect to Awards granted prior to June 17, 2014, any Award carrying
a right to exercise that was not previously exercisable and vested shall become
fully exercisable and vested, subject only to the restrictions set forth in
Sections 7(d) and 10(a); and (B) the restrictions, deferral of settlement, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such Award shall be deemed fully vested, and any performance
conditions imposed with respect to any Award shall be deemed to be fully
achieved, subject to the restrictions set forth in Sections 7(d) and 10(a).

 

  (ii) With respect to Awards granted on or after June 17, 2014, unless
otherwise provided in the Award Agreement or another contract, in the event of a
Change in Control, unless provision is made in connection with the Change in
Control for (x) assumption of Awards previously granted or (y) substitution for
such Awards of new awards covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and the exercise prices, if
applicable, the following shall occur:

 



 - 9 - 

 

 

  (1) the Committee as constituted immediately before the Change in Control may
make such adjustments as it, in its discretion, determines are necessary or
appropriate in light of the Change in Control (including, without limitation,
the substitution of stock other than stock of the Company as the stock optioned
hereunder, cash payment or other equitable consideration and the acceleration of
vesting or exercisability of Awards under the Plan), provided that the Committee
determines that such adjustments do not have a substantial adverse economic
impact on the Participants as determined at the time of the adjustments, and

 

  (2) any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested, subject only to the
restrictions set forth in Sections 7(d) and 10(a); and (B) the restrictions,
deferral of settlement, and forfeiture conditions applicable to any other Award
granted under the Plan shall lapse and such Award shall be deemed fully vested,
and any performance conditions imposed with respect to any Award shall be deemed
to be fully achieved, subject to the restrictions set forth in Sections 7(d) and
10(a).

 

  (iii) Termination Following a Change in Control. With respect to Awards
granted on or after June 17, 2014, in the event that the Awards are assumed or
substituted with new awards as set forth above, unless otherwise provided in the
Award Agreement or another contract or under the terms of a transaction
constituting a Change in Control, upon a Participant’s involuntary termination
of employment without Cause within twenty-four (24) months following the Change
in Control, provided that such termination does not result from the
Participant’s termination due to death or for disability, (1) any Award carrying
a right to exercise that was not previously exercisable and vested shall become
fully exercisable and vested, subject only to the restrictions set forth in
Sections 7(d) and 10(a); and (2) the restrictions, deferral of settlement, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such Award shall be deemed fully vested, and any performance
conditions imposed with respect to any Award shall be deemed to be fully
achieved, subject to the restrictions set forth in Sections 7(d) and 10(a).

 

(b)           For purposes of the Plan, a “Change in Control” shall have
occurred if.

 

  (i) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any entity controlling, controlled by or
under common control with the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owner” (as defined in Rule l3d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of either the combined voting power of the Company’s then
outstanding voting securities or the then outstanding Shares (in either case,
other than as a result of an acquisition of securities directly from the
Company);

 

  (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
Section 8(b)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

 



 - 10 - 

 

 

  (iii) a merger, consolidation, recapitalization, or reorganization of the
Company is consummated, or a reverse share split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 75% of the total voting power represented by the voting securities of
the Company or the surviving entity outstanding immediately after such
transaction being beneficially owned by persons who together beneficially owned
of least 75% of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction, with the relative
voting power of each such continuing holder compared to the voting power of each
such continuing holder not substantially altered as a result of the transaction;
provided that, for purposes of this paragraph (iii), such continuity of
ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such 75% threshold (or to substantially
preserve such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company or such surviving entity
or of any subsidiary of the Company or such surviving entity; or

 

  (iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect).

 

Notwithstanding the foregoing, no event or condition shall constitute a Change
of Control to the extent that, if it were, a 20% tax would be imposed upon or
with respect to an award under Section 409A of the Code; provided that, in such
case, the event or condition shall continue to constitute a Change in control to
the maximum extent possible (e.g., if applicable, in respect of vesting without
an acceleration of distribution) without causing the imposition of such 20% tax.

 

(c)           For purposes of the Plan, “Cause” means a Participant’s gross
misconduct, insubordination, violation of the Company’s policies, or commission
of a felony.

 

9.     Certain Corporate Transactions.

 

In the event of a corporate transaction (such as, for example, a merger,
consolidation, acquisition of property or stock, separation, reorganization, or
liquidation), the surviving or successor corporation shall assume each
outstanding Award or substitute a new award of the same type for each
outstanding Award; provided, however, that, in the event of a proposed corporate
transaction, the Committee may terminate all or a portion of the outstanding
Awards, effective upon the closing of the corporate transaction, if it
determines that such termination is in the best interests of the Company. If the
Committee decides so to terminate outstanding Options and SARs, the Committee
shall give each Participant holding an Option or SAR to be terminated not fewer
than seven days’ notice prior to any such termination, and any Option or SAR
which is to be so terminated may be exercised (if and only to the extent that it
is then exercisable under the terms of the Award Agreement and Section 8) at any
time prior to such termination. Further, except as otherwise provided in the
Plan, the Administrator may, in its discretion accelerate, in whole or in part,
the date on which any or all Awards become exercisable or vested (to the extent
such Award is not fully exercisable or vested pursuant to the Award Agreement or
Section 8).

 

The Committee also may, in its discretion, change the terms of any outstanding
Award to reflect any such corporate transaction, provided that (i) in the case
of ISOs, such change would not constitute a “modification” under Section 424(h)
of the Code, unless the Participant consents to the change, and (ii) no such
adjustment shall be made to an outstanding Option or SAR if such adjustment
would cause the Option or SAR to be subject to Section 409A of the Code.

 

10.     General Provisions.

 

(a)           Compliance With Laws and Obligations. The Company will not be
obligated to issue or deliver Shares in connection with any Award or take any
other action under the Plan in a transaction subject to the registration
requirements of the Securities Act of 1933, as amended, or any other federal or
state securities law, any requirement under any listing agreement between the
Company and any stock exchange or automated quotation system, or any other law,
regulation, or contractual obligation of the Company, until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full. Certificates representing Shares issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be applicable under such laws, regulations, and other obligations of the
Company, including any requirement that a legend or legends be placed thereon.

 



 - 11 - 

 

 

(b)           Limitations on Transferability. Awards and other rights under the
Plan will not be transferable by a Participant except by will or the laws of
descent and distribution (or to a designated Beneficiary in the event of the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his or her guardian or
legal representative; provided, however, that such Awards and other rights may
be transferred to one or more transferees during the lifetime of the Participant
in connection with the Participant’s estate or tax planning, and such
transferees may exercise rights thereunder in accordance with the terms thereof,
but only if and to the extent consistent with the registration of the offer and
sale of Shares on Form S-8, Form S-3, or such other registration form of the
Securities and Exchange Commission as may then be filed and effective with
respect to the Plan and permitted by the Committee. The Company may rely upon
the beneficiary designation last filed in accordance with this Section 10(b).
Awards and other rights under the Plan may not be pledged, mortgaged,
hypothecated, or otherwise encumbered by a Participant and shall not be subject
to the claims of a Participant’s creditors.

 

(c)           Taxes. The Company and any subsidiary is authorized to withhold
from any Award granted or to be settled, any delivery of Shares in connection
with an Award, any other payment relating to an Award, or any payroll or other
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any income recognition event involving an
Award (including, for example, an election under section 83(b) of the Code), and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Shares or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations.

 

(d)           No Right to Continued Employment; Leaves of Absence. Neither the
Plan, any Award Agreement, or any action taken hereunder shall be construed as
giving any Participant the right to be retained in the employ or contract of the
Company or any of its subsidiaries, nor shall it interfere in any way with the
right of the Company or any of its subsidiaries to terminate any Participant’s
employment or contract at any time. Unless otherwise specified in the applicable
Award Agreement, an approved leave of absence shall not be considered a
Termination of Service for purposes of an Award under the Plan.

 

(e)           No Rights to Awards; No Shareholder Rights. No Participant or
employee or independent contractor shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants, employees or independent contractors. No Award shall confer on any
Participant any of the rights of a shareholder of the Company unless and until
Shares are duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

 

(f)           Changes to the Plan and Awards. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or the Committee’s authority to
grant Awards under the Plan without the consent of shareholders or Participants,
except that any material amendment or alteration will be subject to the approval
of the Company’s shareholders at or before the next annual meeting of
shareholders for which the record date is after the date of such Board action if
such shareholder approval is required by any applicable federal or state law or
regulation or the rules of any stock exchange or automated quotation system on
which Company securities may then be listed or quoted, and the Board may
otherwise determine to submit other such amendments or alterations to
shareholders for approval; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant with respect to any Award theretofore granted to him. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue,
or terminate, any Award theretofore granted and any Award Agreement relating
thereto; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award; and provided further that no such amendment, discontinuance or
termination of the Plan shall accelerate the time for payment of any Deferred
Shares or other amounts subject to Section 409A of the Code (except to the
extent permitted by Section 409A of the Code).

 

Except as permitted under Section 4(b), if the Fair Market Value of Shares
subject to an Option or SAR has declined since the Award was granted, the
Committee shall not, without shareholder approval, (i) cancel any or all such
Options or SARs in exchange for cash or the grant of a new Award, or (ii) reduce
the exercise price of any or all such Options or reduce the amount over which
appreciation of a SAR is measured; provided, however, that such reduced amount
shall not be less than the Fair Market Value on the date such reduction is made.

 



 - 12 - 

 

 

(g)           No Fiduciary Relationship. Nothing contained in the Plan and no
action taken pursuant to the provisions of the Plan, shall create or shall be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or its subsidiaries, or their officers or the Committee, on the one
hand, and the Participant, the Company, its subsidiaries or any other person or
entity, on the other.

 

(h)           Notices. All notices under the Plan shall be in writing, and if to
the Company, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Participant, shall be
delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company. Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 10(h).

 

(i)           Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash, Shares, other Awards, or other property pursuant to any
Award, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.

 

(j)           Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements as it may deem desirable, including
the granting of awards otherwise than under the Plan, and such arrangements may
be either applicable generally or only in specific cases.

 

(k)           Non-Deferred Compensation Plan. The Plan is intended to constitute
an equity or equity-based compensation plan that does not provide for the
deferral of compensation subject to Section 409A of the Code and, if any
provision of the Plan is subject to more than one interpretation or
construction, such ambiguity shall be resolved in favor of that interpretation
or construction which is consistent with the Plan not being subject to the
provisions of Section 409A. Notwithstanding the forgoing, if, at any time, any
provision of this Plan or any Award Agreement relating to an Award does not
comply with the requirements of Section 409A of the Code, such provision will be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Section 409A of the Code so that such Participant shall avoid
liability under Section 409A. Deferred Shares are intended to meet the
“short-term deferral exception” under Section 409A of the Code.

 

(l)           No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional Shares or whether such fractional Shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(m)           Captions. The use of captions in this Plan is for convenience. The
captions are not intended to provide substantive rights.

 

(n)           Governing Law. The validity, construction, and effect of the Plan,
any rules and regulations under the Plan, and any Award Agreement will be
determined in accordance with the Delaware General Corporation Law and other
laws (including those governing contracts) of the State of Delaware, without
giving effect to principles of conflicts of laws, and applicable federal law.

 

(o)           Recoupment Policy. Notwithstanding any provision of this Plan to
the contrary, a Participant’s right to receive or retain an Award, to retain any
amount received pursuant to an Award (in cash or Shares) and, in the case of
Shares received pursuant to an Award, to retain any profit or gain the
Participant realized in connection with such an Award, shall be subject to any
recoupment or “clawback” policy adopted by the Company.

 

11.     Effective Date and Plan Termination. The Plan, as amended and restated,
will be effective upon approval of the Board, subject to its approval by the
shareholders of the Company if such shareholder approval is required by any
applicable federal or state law or regulation or the rules of any stock exchange
or automated quotation system as then in effect. Unless earlier terminated by
action of the Board, the Plan will remain in effect until such time as no Shares
remain available for issuance under the Plan and the Company or, if earlier,
until the day before the tenth anniversary of the effective date of the Plan.

 

 



 - 13 - 

